Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered November 22, 2002, convicting him of attempted murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is unpreserved for appellate review. The defendant failed to object to the in-court identification by a witness at his retrial (see People v Gray, 86 NY2d 10 [1995]; CPL 470.05 [2]). The defendant concedes that counsel failed to raise the issue of whether the witness had an independent source for the in-court identification at the retrial. Contrary to the defendant’s contention, the law of the case doctrine did not preclude him from making an objection to the admission into evidence of that witness’s in-court identification (see People v Evans, 94 NY2d 499 [2000]; People v Nieves, 67 NY2d 125 [1986]; People v Malizia, 62 NY2d 755 [1984], cert denied 469 US 932 [1984]). Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.